Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
	Applicant’s arguments filed 6/24/2022 have been fully considered.  Applicant’s proposed amendment have not been entered because they are not deemed to place the application in better form for appeal by materially reducing and/or simplifying the issues on appeal.  The proposed amendment does not place the application in condition for allowance and does not overcome the prior art rejection. Furthermore, the proposed amendment has not been entered because the amendment is not compliant with 37 CFR 1.121(c)-the status identifiers provided on the proposed amendment are not compliant.
 Regarding the Claim Rejections of claims 6 and 7 under 35 USC §112, the Applicant proposes cancelling Claim 6 and Claim 7.  Said argument has been fully considered but is not persuasive as said argument is contingent upon the entry of the non-entered amendment.
Regarding the Claim Rejection of claims 1-9 under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al. (US2019/0022759), applicant argues there  exists substantial difference in constituent, covering location, and function/purpose between them. Specifically, applicant argues Kumar et al.’s coating is a hardfacing comprising Q-carbon [0036] and its purpose is to increase wear resistance of a substrate including a PDC cutter. Said arguments are noted but are not persuasive as said argument is not commensurate in scope with the pending claims;  the pending claims are not limited with regards to the function or the relative hardness of the claimed coating. 
Applicant further argues Kumar teaches a hardfacing coating comprising either Q-carbon layer (pure carbon material) or a Q-carbon composite containing other constituents such as metals/alloys. Applicant contends the claimed coating is similar to Kumar’s Q- carbon film coating in thickness but is completely different in constitution. Whereas, Kumar’s Q-carbon composite and Applicant’s coating both comprise metallic constituents, but Kumar’s Q-carbon composite coating has a thickness of between 0.5mm and 3 mm. Thus, applicant argues the invention is not anticipated by Kumar. Said argument is noted but is not persuasive. Kumar claims the hardfacing may have a thickness of less than 50um (claim 6); which anticipates applicant’s claimed thickness range of claim 8. Said teaching is not limited to a particular hardfacing composition and is understood to include the Q-carbon powder teachings including matrix materials as disclosed in paragraph (0038).   Applicant disagrees with the examiner’s position and argues the specification does not support the scope of Claim 6 for Q-carbon composite coatings and claim 6 does not clarify to which kinds of coatings it applies. Said argument is noted but is not persuasive.  Contrary to applicant’s position, claim 6 does clarify that it applies to the “Q-carbon layer” of claim 1 (see also claim 3).  Furthermore, claim 8 clarifies that the “Q-carbon layer” of claim 1 may include Q-carbon particles dispersed in a metal matrix.  Thus, the examiner maintains the position that the coating thickness teachings of claim 6 are relevant to the “Q-carbon composite” coatings of Kumar.
Applicant further argues that Kumar teaches that Q-carbon composites are prepared by welding techniques such as laser, plasma transferred arc and oxy-acetylene welding techniques [Paragraph 0040]. Applicant argues it is well known such welding techniques do not have a capability to prepare a thin film coating such as less than 100 um.  Thus, Kumar et al.’s Q-carbon composite coatings must not be a thin film coating.  Said argument is noted but is not persuasive.  Initially, it is noted that argument cannot take the place of evidence;  specifically, applicant fails to provide evidence supporting the conclusion that it is “well known” welding techniques do not have the capability to prepare a coating with a thickness less than 100um.  Furthermore, the argument is not persuasive as Kumar is not limited to coatings deposited by welding techniques.  To the contrary, Kumar teaches the hardfacing may be applied by any method (0034) such as chemical bath (0050) or thermal spray (0063).
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Applicant has requested constructive assistance and suggestions from the Examiner. Applicant is encouraged to contact the examiner at 571-272-1510 to schedule an interview to discuss the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www. uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter. uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN R KRUER/
Primary Examiner, Art Unit 3649